United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1319
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
James Lynn Holt,                        * Northern District of Iowa.
                                        *
             Appellant.                 *      [UNPUBLISHED]
                                   ___________

                          Submitted: August 27, 2003
                              Filed: September 3, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       James Lynn Holt (Holt) appeals the district court’s1 imposition, upon
revocation of his supervised release, of a 14-month prison term followed by service
of the remainder of his original supervised release term. On appeal, Holt argues that
the district court violated his due process rights by failing to provide him with a
written statement detailing its reasons for revoking his supervised release, and that
his revocation sentence violates 18 U.S.C. § 3583(e)(3).


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       After careful review of the record, we find that the written judgment
sufficiently advised Holt of the reasons for revocation of supervised release, cf.
United States v. Smith, 767 F.2d 521, 524 (8th Cir. 1985) (due process requires
district court identify bases for its decision to revoke probation), and that the
revocation sentence is within the limits of section 3583 and does not constitute plain
error, see United States v. Prendergast, 4 F.3d 560, 561 (8th Cir. 1993) (per curiam)
(claims not raised before district court are reviewed for plain error); 18 U.S.C.
§ 3583(b), (e), (h). Accordingly, we affirm. We also grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-